IN THE SUPREME COURT OF THE STATE OF NEVADA

DONALD ALT, No. 85568
Appellant,
Vs.
TAHOE-RENO INDUSTRIAL CENTER, FILED
LLC, MANAGING MEMBER; NORMAN
PROPERTIES, INC.; L. LANCE Nov 10 2022
GILMAN COMMERCIAL REAL

ELIZABE HA. BROWN
OF SUPREME CO

   
 

ESTATE SERVICES INC., PRINCIPLE,
DIRECTOR AND EXECUTIVE,
LEONARD LANCE GILMAN; NORMAN
PROPERTIES, INC., CHIEF
EXECUTIVE OFFICER, CYNTHIA
GAGLIANO; AND SECRETARY, DON
ROGER NORMAN,

 

Respondents.
ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order granting a
motion to dismiss and from an “Order Denying Plaintiffs Amended Default
and Request for Default Judgment Hearing.” First Judicial District Court,
Storey County; James Todd Russell, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. The order granting the motion to dismiss is
not a final judgment appealable under NRAP 3A(b)(1) because it does not
resolve all of the claims appellant asserted against all respondents in the
district court. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
(2000) (“[A] final judgment is one that disposes of all the issues presented
in the case, and leaves nothing for the future consideration of the court,
except for post-judgment issues such as attorney's fees and costs.”). It does

not appear from the district court docket sheet that the district court has

Supreme Court
oF
NEVADA

0) 99 «EB 22-%5$00
rein ikea en Ee Loa > a |

 

 
Supreme Court
OF
NEVADA

(0) 19474 cee

 

entered a final judgment in this matter. And no other statute or court rule
authorizes an appeal from the order of dismissal. See Brown v. MHC
Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court

“may only consider appeals authorized by statute or court rule”). Neither

does any statute or court rule authorize an appeal from an “Order Denying

Plaintiffs Amended Default and Request for Default Judgment Hearing.”
Accordingly, this court lacks jurisdiction and

ORDERS this appeal DISMISSED.!

*

Cadish -

Prevoruie a

Pickering

 

ec: Hon. James Todd Russell, District Judge
Donald Alt
Gunderson Law Firm
Cynthia Gagliano
Don Roger Norman
Storey County Clerk

 

 

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment